       Case 1:20-cv-03076-PAE-GWG Document 34 Filed 04/27/21 Page 1 of 3


                                                                                            4/27/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DONELLE MURPHY,                                                :
                                                               :
                  Petitioner,                                  :
                                                               :   ORDER
         -against-                                             :
                                                               :   20-CV-3076 (PAE) (JLC)
WARDEN OF ATTICA                                               :
CORRECTIONAL FACILITY,                                         :
                                                               :
                  Respondent.                                  :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By letter dated April 22, 2021, petitioner requests confirmation that his last

submission was received by the Court and seeks to consolidate his state court

motion with this habeas proceeding. Dkt. No. 33. The Court confirms that it has

received petitioner’s December 11, 2020 letter and a copy of his section 440.10

motion papers. Dkt. No. 31. However, the Court has no legal authority to

consolidate a motion that is before the state court with a habeas petition pending in

federal court. Accordingly, petitioner will have to proceed with his 440.10 motion in

state court.

        Moreover, according to respondent’s letter dated December 23, 2020, there

are no post-conviction applications currently pending in state court. To the extent




                                                        1
     Case 1:20-cv-03076-PAE-GWG Document 34 Filed 04/27/21 Page 2 of 3




petitioner has not done so already, he may need to file (or refile) his Section 440.10

motion in state court.

      Finally, petitioner’s request for appointment of pro bono counsel (see Dkt. No.

31) is denied. As a general matter, there is no constitutional right to counsel in

habeas corpus proceedings. The Criminal Justice Act (“CJA”) provides that a court

may appoint counsel to an indigent person when “the interests of justice so

requires.” 18 U.S.C. § 3006A(a)(2)(B). In deciding whether to exercise its discretion

to appoint counsel under the CJA, courts in this Circuit consider the same factors as

those applicable to requests for pro bono counsel made by civil litigants. See e.g.,

Zimmerman v. Burge, 492 F. Supp. 2d 170, 176 n.1 (E.D.N.Y. 2007) (citing Cooper v.

A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989)); In re Pizzuti, 10 Civ. 199, 2010

WL 4968244, at *1 (S.D.N.Y. Dec. 7, 2010). Those factors include the likelihood of

success on the merits, the complexity of the legal issues, and petitioner’ s ability to

investigate and present the case. See Cooper, 877 F.2d at 172; Hodge v. Police

Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). The Court has considered these factors

and finds that appointment of counsel is not warranted at this time because there is

not a sufficient basis to determine that the petition has merit. Notably, petitioner’s

motion for a stay of the proceedings while he exhausts certain state remedies is




                                           2
     Case 1:20-cv-03076-PAE-GWG Document 34 Filed 04/27/21 Page 3 of 3




currently pending before the Court, and the outcome of that motion may alter the

proceedings going forward.

      SO ORDERED.

Dated: April 27, 2021
       New York, New York



A copy of this Order has been
mailed to:
Mr. Donnelle Murphy
Inmate No. 15-A-2721
Collins Correctional Facility
P.O. Box 340
Collins, New York 14034-0340




                                        3
